In this case, which is before us on writ of error to judgment in favor of respondent on demurrer sustained to amended information in quo warranto challenging the right of respondent to enjoy the rights and privileges of a candidate for the office of representative of the County of Collier in the Legislature of 1941, it appears that since the institution of the proceedings the general election has been held and the questions presented are not now moot.
This Court is without jurisdiction to determine the rights of one who has been elected a member of the Legislature to hold such office. That question is one which only the Legislature may determine.
The issue presented is moot and no judgment which this Court could enter would affect the rights of the parties as they now stand.
So the writ of error is now dismissed.
So ordered.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, J. J., concur. *Page 349